t c summary opinion united_states tax_court daniel joseph white petitioner v commissioner of internal revenue respondent docket no 8815-00s filed date daniel joseph white pro_se william j gregg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an addition_to_tax for failure_to_file timely under sec_6651 of dollar_figure after concessions the issues for decision are whether petitioner is entitled to an overpayment based on a claimed credit for an estimated_tax payment and whether petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file a return timely petitioner resided in virginia beach virginia at the time he filed the petition we combine our findings_of_fact and conclusions for convenience petitioner’s federal_income_tax return reflects kelly k white mrs white as petitioner’s spouse her social_security_number and petitioner’s filing_status as married filing a joint_return the return also reflects both petitioner’s and mrs white’s total wage income of dollar_figure total_tax liability of dollar_figure total federal_income_tax withheld of dollar_figure an estimated_tax payment of dollar_figure and a refund of dollar_figure the ' the parties agree that there is no deficiency in tax they further agree that if petitioner is not entitled to the claimed credit for an estimated_tax payment and amount applied from the return estimated_tax payment of dollar_figure then after taking into account withholding credits and a payment in the amount of dollar_figure the net amount of tax due is dollar_figure sec_6211 b b see our discussion infra with respect to the addition_to_tax under sec_6651 where we conclude that the return was executed and timely filed by petitioner - - return appears to have been signed by petitioner on three separate occasions date date and date in addition the return reflects a stamped date of date which is the date that respondent’s office of appeals received the return and which is also purportedly the first date that respondent received the return although the return does not reflect mrs white’s signature respondent now agrees that petitioner is entitled to joint_return filing_status the notice_of_deficiency issued to petitioner on date determined a deficiency in income_tax of dollar_figure based on petitioner’s individual income of dollar_figure the notice_of_deficiency was issued based on respondent’s determination that petitioner did not file a return for respondent now agrees that the return submitted by petitioner is correct except to the extent that petitioner has claimed a credit for an estimated_tax payment respondent asserts that petitioner did not file a return for the taxable_year until date petitioner alleges that he is owed a refund of dollar_figure because he rolled over an estimated_tax payment and amount applied from of at least dollar_figure from a prior tax_year he explained at trial that he mailed a payment of dollar_figure with the q4e- return because that’s the amount i would have owed if they didn’t give me credit for the dollar_figure when a notice_of_deficiency is issued to a taxpayer determining a deficiency and a timely petition has been filed we have jurisdiction to take into account payments and credits to decide the proper amount of the deficiency or overpayment sec_6512 b 85_tc_527 accordingly we review the record of such payments to properly consider petitioner’s claim generally the burden_of_proof is on petitioner rule a the burden of proving facts relevant to the deficiency may shift to the commissioner under sec_7491 if the taxpayer establishes compliance with the regquirements of sec_7491 a and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests sec_7491 also places the burden of production upon the secretary with respect to additions to tax sec_7491 sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 see 116_tc_438 - - it is not clear from the record when respondent commenced the audit of petitioner’s return however petitioner has not alleged that sec_7491 is applicable to this case even if sec_7491 were to apply we would decide this case without regard to the burden_of_proof respondent sent petitioner a letter dated date stating that there was an overpayment_of_tax and that petitioner was owed a refund of dollar_figure with respect to the taxable_year that respondent applied to reduce but not eliminate petitioner’s income_tax_liability for the taxable_year a notice_of_levy on wages salary and other income dated date that respondent issued to petitioner’s employer provides that petitioner had an unpaid balance of assessed taxes for the taxable_year forms certificate of assessments payments and other specified matters for the and taxable years do not reflect an overpayment made by or a credit owed to petitioner petitioner’s return and form_4340 for the taxable_year both reflect an income_tax of dollar_figure anda withholding credit of dollar_figure form_4340 for reflects that an overpayment credit of dollar_figure was transferred to petitioner’s taxable_year petitioner’s federal_income_tax return and filed the return for the taxable_year was also jointly - - form_4340 for the taxable_year both reflect an income_tax of dollar_figure and a withholding credit of dollar_figure resulting ina refund to petitioner of dollar_figure the transcript of account for the taxable_year reflects a refund of dollar_figure plus interest that was paid to petitioner on date petitioner’s uncorroborated and vague testimony regarding his claimed credit for an estimated_tax payment of dollar_figure is not credible see 87_tc_74 a review of petitioner’s most recent returns and records does not support his testimony and there is no indication that petitioner is entitled to an overpayment or credit we conclude that petitioner has not made an overpayment and is not due a refund for the taxable_year the next issue for decision is whether petitioner is liable for an addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax on the failure_to_file timely any return required to be filed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6011 provides that a taxpayer who is required to make a return shall do so according to the forms and regulations prescribed by the secretary every person required when a taxpayer elects to have an overpayment refunded to him he may not change his election to have the overpayment applied as a payment on account of his estimated income_tax sec_301_6402-3 proced admin regs - to make a return or statement shall include therein the information required by such forms or regulations in 82_tc_766 affd 793_f2d_139 6th cir the court determined that the test for the sufficiency of a return for the purpose of sec_6651 is as follows first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury a taxpayer’s failure to attach a form_w-2 to the return does not prevent the calculation of tax_liability 86_tc_383 respondent claims that petitioner did not file a return until date which is after respondent issued the notice_of_deficiency respondent has recalculated the addition_to_tax under sec_6651 a sec_25 percent of the net amount of tax due of dollar_figure which is dollar_figure see sec_6651 b petitioner testified that he timely filed the return for the taxable_year petitioner points to a letter respondent sent to petitioner and mrs white dated date to support his position this letter provides in part as follows we received your date federal individual_income_tax_return but we need more information to process the return accurately xk ok we need a form with information that supports the entry of --- - dollar_figure on line it could be form_w-2 for wage income form w-2g for gambling winnings or form 1099-r for pension income your return doesn’t show your signature s please sign the declaration below and note the additional requirements that may apply to you if this is a joint_return both husband and wife must sign the declaration petitioner concedes that the return lacked mrs white’s signature but he asserts that he signed the return on date respondent has failed to explain this letter and his position that no return was filed until date based on this record we find that the return received by respondent as acknowledged in the letter dated date contained petitioner’s signature moreover petitioner’s failure to attach a form_w-2 to the return does not render the return insufficient blount v commissioner supra pincite petitioner signed a copy of the original return a second time on date and a third time on date he testified that he re-signed the return either at the request of respondent’s revenue_agent who had been conducting the audit of petitioner’s prior returns or in response to a letter sent by respondent informing petitioner that the return required an original signature we note that the revenue_officer acknowledged receipt of petitioner’s and returns by letter dated date however this letter does not acknowledge petitioner’s return petitioner appears to have --- - included the same cover letter with each of the re-signed copies of the return because the cover letter appears to have been signed on date and date we are not persuaded that the additional signatures on the return are evidence that petitioner filed his return untimely we note that respondent received petitioner’s check of dollar_figure in date as reflected on form_4340 and the transcript of account for the taxable_year respondent’s receipt of this check supports petitioner’s claim of timely filing of the return petitioner obtained a 4-month extension for timely filing the return although petitioner had no recollection at trial of filing the request for the extension he explained that he normally filed a request for an extension as a matter of course while we recognize that petitioner’s request for an extension of time might suggest that the return was filed after date other facts in the record as previously discussed persuade us that the return was in fact timely filed accordingly petitioner is not liable for an addition_to_tax for failure_to_file timely under sec_6651 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
